PER CURIAM.
John L. Bell appeals the denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s order denying Mr. Bell’s motion. We write to point out that, although there was confusion as to whether Mr. Bell should have been sentenced to 144.75 months in prison or 12 years, 9 months in prison, the trial court correctly concluded that Mr. Bell should be sentenced to only 144.75 months in prison.
Affirmed.
ALTENBERND, CASANUEVA, and STRINGER, JJ., Concur.